Citation Nr: 0737167	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  03-04 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for scars, right 
thigh, residuals of trauma with injury to muscle groups (MGs) 
XIII, XIV and XVII, with malunited fracture distal third and 
probable old healed osteomylitis currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for peroneal nerve 
injury with muscle atrophy and limited motion right ankle, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for old healed 
fracture right tibia and fibula with shortening of the right 
lower leg, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for old healed 
malunited fracture left tibia and fibula currently evaluated 
as 10 percent disabling.

5.  Entitlement to a compensable rating for scars, right leg, 
residual of trauma with injury to MG XI and XII.

6.  Entitlement to a compensable rating for scars, left leg, 
residual of trauma to MG XII.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to June 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Manila, the Republic of the Philippines, which denied the 
enumerated issues on appeal.

During the pendency of the appeal, the matter was transferred 
to the Oakland California RO, in accordance with the 
veteran's written request of June 2004.

This case was remanded by the Board in January 2005 for 
further development and is now ready for disposition.

In June 2006 correspondence, the veteran stated that he had 
no problem with the current disability ratings at issue.  
Rather, he was trying to get his back injuries service-
connected.  However, at the same time he indicated 
disagreement with the most recent supplemental statement of 
the case.  In addition, the veteran's representative 
submitted an informal brief presentation in August 2007 on 
the issues.  Therefore, the Board does not consider the 
veteran's June 2006 correspondence as a withdrawal of the 
issues.

Moreover, in an August 2007 brief, the veteran's 
representative stated that VA had not noticed that the 
veteran was attempting to seek service connection for 
cervical, lumbar and thoracic spine disabilities.  As these 
issues have not yet been adjudicated, they are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The competent evidence does not show that the veteran's 
scars, right thigh, residuals of trauma with injury to MGs 
XIII, XIV and XVII, with malunited fracture distal third and 
probable old healed osteomylitis, comprise a moderately 
severe muscle injury.

2.  The competent evidence does not show that the veteran's 
peroneal nerve injury with muscle atrophy and limited motion 
right ankle results in severe incomplete paralysis.

3.  The competent evidence shows that the veteran's old 
healed fracture right tibia and fibula with shortening of the 
right lower leg results in marked limitation of the right 
ankle.  

4.  The competent evidence shows that the veteran's old 
healed malunited fracture left tibia and fibula results in 
marked limitation of the left ankle. 

5.  The competent evidence does not show that the veteran's 
scars, right leg, residual of trauma with injury to MG XI and 
XII, comprise a moderate muscle injury.

6.  The competent evidence does not show that the veteran's 
scars, left leg, residual of trauma to MG XII, comprise a 
moderate muscle injury.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for scars, right thigh, residuals of trauma with injury to 
MGs XIII, XIV and XVII, with malunited fracture distal third 
and probable old healed osteomylitis, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.73, 
Diagnostic Code (DC) 5317 (2007).

2.  The criteria for an evaluation in excess of 20 percent 
for peroneal nerve injury with muscle atrophy and limited 
motion right ankle have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, DC 8521 (2007).

3.  The criteria for a 20 percent evaluation, but no more, 
for old healed fracture right tibia and fibula with 
shortening of the right lower leg have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5262 
(2007).

4.  The criteria for a 20 percent evaluation, but no more, 
for old healed malunited fracture left tibia and fibula have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, DC 5262 (2007).

5.  The criteria for a compensable rating for scars, right 
leg, residual of trauma with injury to MG XI and XII, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.73, DC 5312 (2007).

6.  The criteria for a compensable rating for scars, left 
leg, residual of trauma to MG XII, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.73, DC 
5312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In this case, Dingess notice was provided in July 2006, after 
the most recent adjudication of the claims.  Although the 
original VCAA notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claims, such error was harmless 
with respect to the increased evaluation claims being denied 
since no rating or effective date will be assigned with 
respect to this claimed conditions.  

With respect to the increased evaluations granted by this 
decision, the effective date will be addressed by the RO in 
the normal course of events, the agency of original 
jurisdiction will be responsible for addressing any notice 
defect with respect to the effective date elements when 
effectuating the awards.  Accordingly, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant on June 9, 2004, that fully addressed 
all four notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her or his claim 
and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued on June 14, 2006 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and examination reports, as well as records from the 
Social Security Administration (SSA).  The veteran submitted 
private treatment reports, not relevant to these claims, from 
several care providers.  The appellant was afforded numerous 
VA medical examinations in 2002 and 2003.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Facts

In correspondence to VA, and during an April 2003 hearing at 
the RO, the veteran described the symptoms caused by his 
service-connected disabilities, such as pain and instability.  
Specifically, the veteran indicated that he did not receive 
treatment for scars on his right thigh but reported leg pain, 
loss of power, and instability.  With respect to his right 
lower extremity, he reflected that he had knee and ankle 
disability and experienced pain associated with the 
shortening of his leg, along with painful scarring.  Next, he 
denied any specific treatment with respect to scarring on his 
left leg.  In conclusion, he testified that his conditions 
were getting worse as he got older and felt that higher 
ratings were warranted.

In light of the complexity of the physical findings in this 
case, the Board finds that a separate recitation of the facts 
is warranted.  The record before the Board contains private 
and medical records, as well as a determination from SSA with 
attached medical records.  The Board will address only those 
records relevant to the current appeal.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

The veteran's service medical records show that on January 
26, 1963, he was hospitalized after being struck by an 
automobile while standing on sidewalk.  At discharge from the 
hospital on May 2, 1963, the veteran had a diagnosis of 1) 
fracture, simple, n.e.c. right femur, distal third, no artery 
or nerve involvement; 2) closed reduction of fracture with 
traction, right femur, clean; 3) closed reduction of fracture 
without traction, right femur; 4) open reduction of fracture, 
fixation with non-absorbable material (Kirschner nail), right 
femur; 5) transfusion, blood, indirect; 6) fracture, 
compound, n.e.c. right tibia middle and distal third; 7) 
fracture, simple, n.e.c., right fibula, lateral malleolus, no 
artery or nerve involvement; 8) application of short leg 
cast, right; 9) fracture, compound, comminuted, left tibia 
and fibula, junction of middle and distal third; 10) 
application of long leg cast, left, and short leg cast; 11) 
wedging of long leg cast, left; 12) wedging of short leg 
cast, left; 13) wound, lacerated, right thigh and leg, left 
thigh and leg; and 13) debridement and suture of wounds of 
extremities, right and left lower extremities.  

The report of the veteran's June 1964 examination for release 
to inactive duty provides that he had a 7 inch scar on the 
upper right thigh, a 2 inch scar on the upper right hip and a 
1/2 inch scar on the right wrist.  A foreign body was retained 
in the right femur, N.C.D.  

Turning to relevant post-service evidence date during the 
appeal period, the report of an August 2002 VA peripheral 
nerves examination provides that the veteran reported 
cramping pain on both legs, difficulty walking and recent 
numbness in all extremities.  The veteran's deep tendon 
reflexes were hypoactive n both upper and lower extremities.  
No pathologic reflexes were noted.  Muscle strength was 4/5 
on both upper and lower extremities.  He had hypoesthesia on 
the distal phalanges and anterior portion of the lower 
extremities.  The examiner wrote that the results of an 
August EMG-NCV study were reviewed and noted.  The diagnosis 
was peripheral neuropathy.  

The report of August 2002 VA peripheral nerves examination 
provides that the veteran had hypoactive deep tendon reflexes 
on both upper and lower extremities.  No pathologic reflexes 
were noted.  Muscle strength was 4/5 on both upper and lower 
extremities.  He had hypoesthesia on the distal phalanges and 
anterior portion of the lower extremities.  The diagnosis was 
peripheral neuropathy.  

The report of an August 2002 VA orthopedic examination 
provides that the veteran used Ibuprofen for pain.  The 
veteran had flare-ups of mild to moderate pain, one to two 
times a week, precipitated by walking and prolonged standing.  
The veteran used a cane.  His disabilities resulted in slight 
interference in his daily activities.  

Bilaterally, the veteran's knees had slight tenderness with 
no swelling.  Right knee flexion was from zero to 120 degrees 
active, zero to 130 degrees passive, zero to 120 degrees 
flare-up/repetitive, with pain from 120 to 130 degrees.  
Limitation of motion was due mainly to joint pain and slight 
bone pain.  The left knee was noted to have no limitation of 
motion, no limitation of motion on flare-ups, and slight pain 
on full range of motion.  

Bilaterally, the ankles had slight tenderness and no 
swelling.  Right ankle dorsiflexion was to zero degrees 
active, passive, flare-up/repetitive, with pain.  Right ankle 
plantar flexion was from zero to 10 degrees active, zero to 
15 degrees passive, zero to 10 degrees flare-up/repetitive, 
with pain from 10 to 15 degrees.  Limitation of motion was 
due to bone and joint pains, probably also due to muscle 
pain.  The left ankle was noted to have no limitation of 
motion, no limitation of motion on flare-ups, and slight pain 
on full range of motion.  

The pertinent diagnosis was post-traumatic arthritis, both 
ankles, with limitation of motion, right ankle; and post-
traumatic arthritis, both knees, with limitation of motion, 
right knee.  

The report of an August 2002 VA muscles examination provides 
that the veteran complained of mild to moderate pain, one to 
two times a week, especially the right thigh and buttock.  
The examination notes a residual of injury, probably 
moderate, to MG XIII and MG XIV and MG XVII; and residual of 
injury, probably slight, to MG XI and XII.  Muscle pain 
resulted in slight interference with daily activities.  There 
was no significant loss of muscle function and no gross 
atrophy of the muscles of the buttocks and thighs.  

The diagnosis was 1) healed scars, right thigh and right 
buttock, allegedly residual of trauma and surgery; with 
injury to MG XIII, MG XIV and MG XVIII; 2) healed scar, right 
leg, allegedly residual of trauma, with injury to MG XI and 
MG XII; and 3) healed scars, left leg, allegedly residual of 
trauma, with injury to MG XII.  

The report of an August 2002 VA bones examination provides 
that the veteran noted slight to moderate pain, one to two 
times a week.  He was using a cane and his condition had a 
slight interference with daily activities.  The veteran's 
right lower extremity was 2 cm. shorter than the left.  There 
was no current active infection, constitutional symptoms of 
bone disease, edema, discharge or redness.  The veteran had a 
slightly impaired gait, using a cane.  

The diagnosis was 1) healed scar, right thigh, residuals of 
trauma and surgery, with healed malunited fracture, distal 
third of femur, with probable old healed osteomylitis; 2) 
healed scars, left leg, residuals of trauma, with healed 
malunited fractures, distal thirds of tibia and fibula; and 
3) healed scar, right leg, residuals of trauma, with healed 
fractures, distal thirds of tibia and fibula, with shortening 
of the right lower extremity.

The report of an August 2002 VA scars examination provides 
that the veteran had occasional pain at the sites of the 
injuries and surgeries relieved by Ibuprofen.  On the middle 
third of the anterior aspect of the right thigh, there was a 
healed scar that was allegedly a residual of a lacerated 
wound due to a vehicular accident.  It was 4 by 1 cm., 
slightly irregular in shape, slightly depressed, with color 
almost similar to the surrounding skin, non-tender and 
resulted in slight disfigurement.  

On the lateral aspect of the right buttock, there was a 
healed scar, allegedly a residual of surgery, 5 by 1/2 cm., 
non-tender, slightly depressed and adherent, with no 
ulceration, lighter than the color of the surrounding skin, 
and very slight disfigurement.  

On the lower half of the lateral aspect of the right thigh, 
there was a healed scar allegedly residual of surgery, 18 by 
1/2 cm., non-tender, non-depressed, slightly adherent, with no 
ulceration, lighter color than surrounding skin, and very 
slight disfigurement.  

On the lower third of the antero-lateral aspect of the left 
thigh, there was a healed scar, allegedly residual of 
lacerated wounds incurred in a vehicular accident, 2 by 1 
cm., slightly depressed and adherent, non-tender, no 
ulceration, color almost similar to surrounding skin, and 
slight disfigurement.  

On the lower third of the anterior aspect of the right leg, 
there was a healed scar allegedly residual of lacerated wound 
incurred in a vehicular accident, 2 1/2 by 1 1/2 cm., slightly 
depressed and adherent, non-tender, no ulceration, darker 
brown color than surrounding skin, and very slight 
disfigurement.  

On the lower third of the medial aspect of the left leg, 
there was a healed scar, allegedly residual of lacerated 
wound incurred in a vehicle accident, 2 by 1 cm., moderately 
depressed and adherent, non-tender, no ulceration, slightly 
darker brown than the surrounding skin, and slight 
disfigurement.  

On the lower third of the lateral aspect of the left leg, 
there were at least 5 healed scars, allegedly residuals of 
lacerated wounds incurred in a vehicular accident, measuring 
from 1 to 2 cm. in diameter, non-tender, non-depressed, 
slightly adherent, darker brown color than surrounding skin, 
very slight disfigurement, and no ulceration.  

With respect to all scars, there was no tenderness, edema, or 
ulceration or breakdown of the skin.  There was insignificant 
tissue loss and no limitation of function due to scar.  The 
diagnosis was 1) healed scar, right thigh and right buttock, 
allegedly residuals of trauma and surgery; 2) healed scar, 
left thigh, allegedly residual of lacerated wound incurred in 
a vehicular accident; 3) healed scar, right leg, allegedly 
residual of trauma; and 4) healed scar, left leg, allegedly 
residual of trauma.  

The report of a July 2003 VA bones examination provides that 
the veteran had hip, knee and ankle pain, greater on the left 
than the right, with associated stiffness of the knees and 
ankles.  There was no locking, swelling, redness or heat.  
The veteran used Vioxx for treatment.  He had a flare-up 
almost every day lasting 30 minutes on average.  The flare-
ups were precipitated by sitting too long, prolonged walking, 
and cold and wet weather.  They were alleviated by NSAIDs and 
hot packs.  He had very limited motion during flare-ups.  He 
used a cane.  The veteran could do activities of daily living 
independently but slowly and with difficulty.  

There was no steppage gait noted on either foot, hence no 
evidence of peroneal injury on the right leg.  The veteran 
had slight antalgic gait on the left side, which was shorter 
than the right.  

The veteran had a 10 degree valgus deformity of the left 
tibio-fibula, with a one degree varus deformity on the right.  
The left lower extremity was 89 cm. while the right was 90.5 
cm.  There was malunion on the right and left tibio-fibula 
and right femur.  There was no tenderness, drainage, edema, 
painful motion, weakness, redness, heat or constitutional 
signs of bone disease.  

The diagnosis was residuals of multiple fractures, right 
femur; tibio-fibula right and left with post-traumatic 
arthritis, right knee and right ankle.  

The report of a July 2003 VA orthopedic examination provides 
that the veteran's right knee flexion was from zero to 125 
degrees active, zero to 135 degrees passive, zero to 45 
degrees flare-up/repetitive, with pain at 135 degrees.  Left 
knee flexion was from zero to 130 degrees active, zero to 140 
degrees passive, flare-up/repetitive was from zero to 45 
degrees, with pain at 140 degrees.  

Right ankle dorsiflexion was to zero degrees, active, 
passive, flare-up/repetitive, with pain.  Right ankle plantar 
flexion was from zero to 20 degrees active, zero to 30 
degrees passive, zero to 10 degrees flare-up/repetitive, with 
pain beyond 30 degrees.  

Left ankle dorsiflexion was from zero to 20 degrees active 
and passive, zero to 15 degrees flare-up/repetitive, with no 
pain.  Left plantar flexion was from zero to 35 degrees 
active, zero to 40 degrees passive, zero to 20 degrees flare-
up/repetitive, with no pain.  Bilaterally, there was no varus 
or valgus angulation of the os calcis in relationship to the 
long axis of the tibia or fibula.  

The pertinent diagnosis was post-traumatic arthritis right 
knee, right ankle, left ankle and right hip; residuals of 
multiple fractures right femur, right and left tibio-fibula.  
There was no evidence of peroneal nerve injury as evidenced 
by no signs of atrophy of tibialis anterior muscle, which was 
normal and functioning as evidenced by an EMG-NCV result.  
There was worsening of the limitation of motion of the right 
ankle due to traumatic arthritis of the ankle.  Hips and 
knees were the same as last evaluation.  No foot calluses 
were observed.  

In the July 2003 VA muscle examination report, the examiner 
noted that only injuries to MGs XII, right and left, were due 
to the vehicular injury.  Injuries to MGs XIII and XVII were 
operative in cause and were not caused by the accident.  The 
examiner specifically pointed out that "surgical incisions 
through muscles do not do major injury to the those 
muscles."  Muscle strength was 4+/5.  There was no muscle 
herniation and no loss of muscle function.    

The examiner again noted that only the injuries to MGs XII 
were directly due to the injury or fracture of the tibio-
fibula, which were open Type II.  The injuries to MGs VII and 
XIII were not direct results of the injury/accident since 
these were surgical wounds or incisions.  Hence, the injuries 
to MGs XIII and XVII were not expected to contribute to any 
disability.  The MG XII injury was minimal in nature, since 
the scars measures only 1.5 cm., which would rarely affect 
the function of the muscle group.  On physical examination, 
MG XII was normal for his age in terms of strength and 
function. 

The report of a July 2003 scars examination provides that the 
veteran had no current symptoms.  Certain scars were 
identified and described as operative scars: 1)lateral 
aspect, distal third of the right thigh, linear, 8 cm. in 
length; 2) right buttock area (where nail was driven out in 
the course of doing IM nailing) 2.5 cm linear.  Other scars 
were identified as due to injury: 1) anterior aspect distal 
third, left leg, 1.5 cm., linear and antero-medial aspect, 
distal third right leg, 1.5 cm, linear.  There was no pain, 
adherence, instability, depression, induration or 
inflexibility, limitation of motion, or disfigurement.  The 
scars were superficial, deep and hypopigmented.  

The report of a July 2003 VA peripheral nerves examination 
provides that the veteran reported numbness of the hands and 
feet that had intensified, as well as difficulty maintaining 
his balance while ambulating.  Deep tendon reflexes were 
hypoactive on both upper and lower extremities.  Muscle 
strength was 4/5 on the left lower extremity and 3/5 on the 
right.  Hypoesthesia was noted on the antero-lateral aspect 
of the both lower legs.  The diagnosis was peripheral 
neuropathy.



Relevant Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Where an increase in an existing disability rating 
based upon established entitlement to compensation is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In every instance where the schedule does not provide 
otherwise, a zero percent evaluation shall be assigned when 
the requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31 (2007).

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  The veteran is accordingly competent to 
report pain but is not competent to provide an opinion 
requiring medical knowledge or a clinical examination by a 
medical professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998)(citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, his assertions cannot 
constitute competent medical evidence that any of his 
service-connected disabilities warrant an increased 
evaluation on any basis other than pain.  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  Evaluation of muscle injuries as 
slight, moderate, moderately severe, or severe, is based on 
the type of injury, the history and complaints of the injury, 
and objective findings.  38 C.F.R. § 4.56(d).

A "slight" muscle injury is a simple wound of muscle 
without debridement or infection.  Service department records 
would show a superficial wound with brief treatment, return 
to duty, and healing with good functional results.  There 
would be no cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c).  The objective findings 
would show a minimal scar with no evidence of fascial defect, 
atrophy, or impaired tonus and no impairment of function or 
metallic fragments retained in the muscle tissue.  38 C.F.R. 
§ 4.56.

A "moderate" disability of the muscles may result from 
through and through or deep penetrating wounds of relatively 
short track by a single bullet or small shell or shrapnel 
fragment.  The absence of the explosive effect of a high 
velocity missile and of residuals of debridement or of 
prolonged infection also reflects moderate injury.  The 
history of the disability should be considered, including 
service department records or other sufficient evidence of 
hospitalization in service for treatment of the wound.  
Consistent complaints on record from the first examination 
forward of one or more of the cardinal symptoms of muscle 
wounds, particularly fatigue and fatigue-pain after moderate 
use, and an effect on the particular functions controlled by 
the injured muscles should be noted.  

Evidence of moderate disability includes entrance and (if 
present) exit scars which are linear or relatively small and 
so situated as to indicate relatively short track of missile 
through muscle tissue, signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or failure in comparative tests.  38 C.F.R. 
§ 4.56.

A "moderately severe" muscle disability results from a 
through and through or deep penetrating wound by small high-
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. History and complaints include 
prolonged hospitalization for treatment of the wound, 
consistent complaints of the cardinal symptoms of muscle 
disability, and evidence of inability to keep up with work 
requirements.  Objective findings include entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups; indication on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles when compared with the sound side; tests of strength 
and endurance compared to the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56.

A "severe" muscle disability results from through and through 
or deep penetrating wound due to high-velocity missile, or 
large multiple low-velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. History and complaints 
are similar to those required for a moderately severe 
disability, but in aggravated form.  

Objective findings include ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area; muscles 
swell and harden abnormally in contraction; tests of 
strength, endurance or coordinated movements compared with 
corresponding muscles of the uninjured side indicate severe 
impairment of function; X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; adhesion of scar to a long 
bone; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing muscle group; 
atrophy of muscle groups not in the track of the missile; and 
induration or atrophy of an entire muscle group.  38 C.F.R. 
§ 4.56.

The Board observes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2007).  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).

Scars, Right Thigh, Residuals of Trauma With Injury To MGs 
XIII, XIV and XVII, With Malunited Fracture Distal Third and 
Probable Old Healed Osteomyelitis

This disability is evaluated as 20 percent disabling under DC 
5317, injury to MG XVII.  A 40 percent evaluation may be 
assigned for residuals of injuries to MG XVII that are 
moderately severe.  Function: Extension of hip (1); abduction 
of thigh; elevation of opposite side of pelvis (2, 3); 
tension of fascia lata and iliotibial (Maissiat's) band, 
acting with XIV (6) in postural support of body steadying 
pelvis upon head of femur and condyles of femur on tibia (1).  
Pelvic girdle group 2: (1) Gluteus maximus; (2) gluteus 
medius; (3) gluteus minimus.  DC 5317.

A 30 percent evaluation may be assigned for residuals of 
injuries to MG XVIII that are severe.  Function: Outward 
rotation of thigh and stabilization of hip joint.  Pelvic 
girdle group 3: (1) Pyriformis; (2) gemellus (superior or 
inferior); (3) obturator (external or internal); (4) 
quadratus femoris.  DC 5318.

A 30 percent rating is warranted for residual of injuries to 
MG XIV that are moderately severe.  Function: Extension of 
knee (2, 3, 4, 5); simultaneous flexion of hip and flexion of 
knee (1); tension of fascia lata and iliotibial (Maissiat's) 
band, acting with XVII (1) in postural support of body (6); 
acting with hamstrings in synchronizing hip and knee (1, 2). 
Anterior thigh group: (1) Sartorius; (2) rectus femoris; (3) 
vastus externus; (4) vastus intermedius; (5) vastus internus; 
(6) tensor vaginae femoris.  DC 5314.

A review of the relevant evidence of record, and in 
particular the August 2002 and July 2003 muscle examination 
reports, reflects that this disability does not warrant an 
evaluation in excess of 20 percent under DCs 5317, 5318 or 
5314.  

Simply stated, there is no evidence that the injuries to MG 
XVII or MG XIV result in "moderately severe" muscle 
disability due to debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring; 
indication on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles when compared 
with the sound side; tests of strength and endurance compared 
to the sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d).

Similarly, there is simply no evidence that the injuries to 
MG XVIII result in "severe" muscle disability due to 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring; ragged, 
depressed, and adherent scars; loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area; muscles 
swell and harden abnormally in contraction; severe impairment 
of function; adhesion of scar to a long bone; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing muscle group; atrophy of 
muscle groups not in the track of the missile; and induration 
or atrophy of an entire muscle group.  38 C.F.R. § 4.56(d).

The Board also finds it pertinent that the July 2003 VA 
examination noted that injuries to MG XIII and XVII were 
operational and therefore were not major injuries.  

Peroneal Nerve Injury With Muscle Atrophy and Limited Motion 
Right Ankle

This disability is evaluated as 20 percent disabling under DC 
8521, disease of the external popliteal nerve (common 
peroneal).  A 30 percent evaluation is assigned for severe 
incomplete paralysis.  DC 8521.

The words such as "moderate" and "severe" are not defined in 
the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2007).  The term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  38 C.F.R. § 4.124a.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  Id.

A review of the relevant evidence of record reflects that 
this disability does not warrant an evaluation in excess of 
20 percent under DC 8521.  The August 2002 and July 2003 VA 
peripheral nerves examinations resulted in a diagnosis of 
peripheral neuropathy.  The reports were negative for any 
injury to the peroneal nerve.  The reports of the July 2003 
VA bones and orthopedic examinations note that there was no 
evidence of peroneal nerve injury.  

Old Healed Fracture Right Tibia and Fibula With Shortening of 
the Right Lower Leg; Old Healed Malunited Fracture Left Tibia 
and Fibula

Each of these disabilities is evaluated as 10 percent 
disabling under DC 5262, impairment of the tibia and fibula.  
A 20 percent evaluation is warranted for impairment of the 
tibia and fibula with moderate knee or ankle disability.  DC 
5262.  

In addition, with respect to the knee, moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
evaluation.  DC 5257.  Limitation of flexion of a knee to 30 
degrees warrants a 20 percent evaluation.  DC 5260.  
Limitation of extension to 15 degrees is rated 20 percent.  
DC 5261.  

Separate ratings under DC 5260 and DC 5261 may be assigned 
for disability of the same knee joint.  See VAOPGCPREC 9-
2004.  Further, dislocated semilunar cartilage, with frequent 
episodes of "locking", pain and effusion into the joint 
warrants a 20 percent evaluation.  DC 5258.  Marked 
limitation of motion of an ankle warrants a 20 percent 
evaluation.  DC 5271.  

A review of the evidence of record, in particular the VA 
orthopedic examination reports, are negative for any evidence 
that impairment of either tibia and fibula results in 
moderate knee disability.  DC 5262.  

Further, the evidence is simply negative for moderate 
recurrent subluxation or lateral instability, DC 5257; 
limitation of flexion of a knee to 30 degrees, DC 5260; 
limitation of extension to 15 degrees, DC 5261; or dislocated 
semilunar cartilage, with frequent episodes of "locking", 
pain and effusion into the joint, DC 5258.  

Turning to the ankles, the VA examination reports addressed 
above show marked limitation of motion of each ankle, 
warranting a 20 percent evaluation for each ankle under DC 
5271.  On the other hand, an evaluation in excess of 20 
percent is not warranted for either disability, as ankylosis 
is not shown DC 5270.  

The Board finds that the effects of pain reasonably shown to 
be due to these disabilities are contemplated in these 20 
percent ratings assigned to them.  There is no indication 
that ankle pain has caused functional loss greater than that 
contemplated by these 20 percent evaluations.  38 C.F.R. §§ 
4.40, 4.45; DC 5270; DeLuca v. Brown, supra.

Scars, Right Leg, Residual of Trauma With Injury To MG XI and 
XII;
Scars, Left Leg, Residual of Trauma to MG XII

Each of these disabilities is evaluated as noncompensable 
under DC 5312, injury to MG XII.  38 C.F.R. § 4.124a (2007).  

A 10 percent evaluation is assigned for residual of injuries 
to MG XII that are moderate.  Function: dorsiflexion (1); 
extension of the toes (2); and stabilization of arch; 3).  
Anterior muscles of the leg: (1) the tibialis anterior; (2) 
extensor digitorum longus; (3) extensor hallucis longus; and 
(4) peroneus tertius.  DC 5312.

In addition, a 10 percent evaluation may be assigned for 
residual of injuries to MG XI that are moderate.  Function: 
(1) propulsion and plantar flexion of the foot; (2) 
stabilization of the arch; (3) flexion of the toes; and (4) 
flexion of the knee.  Posterior and later crural muscles and 
muscles of the calf: (1) triceps surae (gastrocnemius and 
soleus); (2) tibialis posterior; (3) peroneus longus; (4) 
peroneus brevis; (5) flexor hallucis longus; (6) flexor 
digitorum longus; (7) popliteus; and (8) plantaris.  DC 5311.  

A review of the relevant evidence of record reflects that 
neither of these disabilities warrant a compensable 
evaluation under DC 5312.  The August 2002 VA muscle 
examination report noted that the injury to MGs XI and XII 
were probably slight.  The July 2003 VA muscles examination 
found that the injury to MG XII was minimal in nature, since 
the scars measures only 1.5 cm. which would rarely affect the 
function of the muscle group.  On physical examination, MG 
XII was normal for his age in terms of strength and function.

Similarly, the scars, left leg, residual of trauma to MG XII, 
do not warrant a compensable evaluation under DC 5311.  There 
is simply no evidence that the injuries to MG XII of the 
right and left legs, or the injury to MG XI of the right leg, 
result in "moderate" muscle disability due to effect on the 
particular functions controlled by the injured muscles, signs 
of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
failure in comparative tests.  

Separate Evaluations for Scars

The Court, in Esteban v. Brown, 6 Vet.App. 259 (1994), held 
that it is possible for a veteran to have separate and 
distinct manifestations from the same injury permitting 
different disability ratings, where the symptomatology of the 
conditions is distinct and separate."  The critical element 
is that none of the symptomatology for any one of these three 
conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id. at 26.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for evaluating disability from skin 
disorders, including scars, effective August 30, 2002.  See 
67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 C.F.R. 
pt. 4).  The timing of this change requires the Board to 
consider the claim under the pre-amended regulations for any 
period prior to the effective date of the amended diagnostic 
codes.  Thereafter, the Board must analyze the evidence dated 
after the effective date of the amended regulations and 
consider whether a rating higher than the pre-amended rating 
is warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

According to the Rating Schedule in effect prior to August 
2002, DCs 7800, 7801, and 7802 deal with scars to the head, 
face, or neck, or scars that were the result of burns.  As 
none of those apply to the veteran's scars in this case, they 
are discussed no further.  Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).  DC 7803 provides a 
10 percent evaluation for scars that are superficial, poorly 
nourished with repeated ulceration.  DC 7804 provides a 10 
percent evaluation for scars that are superficial, tender and 
painful on objective demonstration.  DC 7805 indicates that 
other scars were to be evaluated based on the limitation of 
function of the part affected.  38 C.F.R. § 4.118 (2001).

According to the revised Rating Schedule, DC 7800 continues 
to rate scars of the head, face, and neck and is therefore 
inapplicable in this case.  DC 7801 provides that scars, 
other than on the head, face, or neck, that are deep or that 
cause limited motion covering an area or areas exceeding 6 
square inches, warrant a 10 percent evaluation.  A Note 
provides that a deep scar is one associated with underlying 
soft tissue damage.  

DC 7802 provides that scars, other than on the head, face, or 
neck, that are superficial and do not cause limited motion, 
covering an area or areas of 144 square inches or greater, 
warrant a 10 percent evaluation.  DC 7803 provides that scars 
that are superficial and unstable warrant a 10 percent 
evaluation.  DC 7804 provides that superficial scars that are 
painful on examination warrant a 10 percent evaluation.  A 
Note provides that a superficial scar is one not associated 
with underlying soft tissue damage.  DC 7805 provides that 
other scars are rated on limitation of function of the 
affected part.  

In the present case, the evidence of record, including the 
reports from the two VA scar examinations, is simply negative 
for evidence satisfying the old or the revised criteria set 
forth above.  Accordingly, additional compensation based on 
scars is not warranted.  

The Board has considered the veteran's sworn testimony and 
written statements that his service-connected disabilities 
are worse than currently evaluated.  Although his statements 
and sworn testimony are probative of symptomatology, they are 
not competent or credible evidence of a diagnosis, date of 
onset, or medical causation of a disability.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disabilities are evaluated, more probative than the 
subjective evidence of an increased disability.

As the preponderance of the evidence is against the claims 
denied above, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

An evaluation in excess of 20 percent for scars, right thigh, 
residuals of trauma with injury to MGs XIII, XIV and XVII, 
with malunited fracture distal third and probable old healed 
osteomylitis, is denied.

An evaluation in excess of 20 percent for peroneal nerve 
injury with muscle atrophy and limited motion right ankle is 
denied.

An evaluation of 20 percent, but no more, for old healed 
fracture right tibia and fibula with shortening of the right 
lower leg is granted.  

An evaluation of 20 percent, but no more, for old healed 
malunited fracture left tibia and fibula is granted.  

A compensable rating for scars, right leg, residual of trauma 
with injury to MG XI and XII, is denied.  

A compensable rating for scars, left leg, residual of trauma 
to MG XII, is denied.  



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


